Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims 1-2, 5-8 and 11-12 are currently pending and have been examined.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1 and 7 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection. The examiner does not disagree that the previously cited interpretations of Satake et al. fail to address all of the claim amendments made on 02/18/2021 however, the examiner respectfully notes that a new prior art has been identified in response to the claim amendments. Therefore, the rejection has been updated and is now made under 35 U.S.C. §103 with new citations and interpretations in order to sufficiently address the amendments to the claim.
Regarding Claims 2, 7 and 8, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.
Claim Interpretation
Claimed "fuel injection controller" and "energization control unit" and "state determining unit" and "inter-terminal voltage acquiring unit" are taken as known to a person having ordinary skill in the art as an electronic control unit or ECU which is a conventional computer with non-transitory memory or art recognized equivalent including but not limited to a single controller or sections or parts of a single controller or multiple linked controllers. The claimed controller parts are supported by Fig. 1 and the claim limitations and at least instant US PgPub  (See PgPub: ¶¶.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2019/0195163), hereinafter Satake et al. in view of Nishimura (US 2014/0020661) hereinafter Nishimura.
Regarding Claim , 
 disclose:
A fuel injection control device () that controls a multi-stage injection operation in which a fuel injection valve () provided in a cylinder of an internal combustion engine performs a plurality of fuel injections in the cylinder during a fuel injection period for the cylinder (¶¶), the fuel injection control device comprising: 
an energization control unit that controls opening and closing of the fuel injection valve by turning on electricity to the fuel injection valve () to open the fuel injection valve (), and turning off the electricity to close the fuel injection valve () (¶¶-0044); 
an inter-terminal voltage acquiring unit () that acquires an inter-terminal voltage of the fuel injection valve () at a predetermined time interval; and 
a state determining unit () that determines an open-close operation state of the fuel injection valve () based on the acquired inter-terminal voltage (¶¶), 
wherein the state determining unit () is configured to: 
determine whether a voltage change caused by a counter electromotive force generated due to a valve body () movement of the fuel injection valve () has appeared in a change in the inter-terminal voltage acquired in the valve closing determination period (¶¶), and 
determine that the fuel injection valve is in a fully closed state when the voltage change appears (¶¶, 0054).
 fail to explicitly disclose:
set, for each of the plurality of fuel injections in the fuel injection period, a valve closing determination period after the electricity to the fuel injection valve is turned off, wherein the valve closing determination period has a time length predetermined according to a number of injection stages of the multi-stage injection operation, and 
wherein the state determining unit is configured to determine the time length of the valve closing determination period according to the number of injection stages of the multi-stage injection and an engine speed of the internal combustion engine.
However Satake et al. disclose:
set, for each of the plurality of fuel injections in the fuel injection period, a valve closing determination period after the electricity to the fuel injection valve () is turned off, wherein the period has a time length predetermined according to a number of injection stages of the multi-stage injection (¶¶), and 
Nishimura teaches:
A prior art fuel injection device using a known technique that is applicable to the device of Satake et al. Namely the technique of setting, for each of the plurality of fuel injections in the fuel injection period, a valve closing determination period after the electricity to the fuel injection valve is turned off, wherein the valve closing determination period has a time length predetermined according to a number of injection stages of the a delay time (valve-close delay time) from when the injector-drive-period is terminated until when the fuel injector 15 is actually closed is varied.”; “it can be configured that the characteristic detection of the fuel injector 15 can be performed with respect to every fuel injections.  Moreover, in S310 of the characteristic-detection processing, it can be configured that the microcomputer 37 can perform the characteristic detection of the fuel injector 15 when a part of fuel injection among the multi-stage injections is conducted.”)  to control multi-stage injection on an individual cylinder basis by providing injector specific injection characteristics to improve injection accuracy and save costs (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nishimura to the device of Satake et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would set, for each of the plurality of fuel injections in the fuel injection period, a valve closing determination period after the electricity to the fuel injection valve is turned off, wherein the valve closing determination period has a time length predetermined according to a number of injection stages of the multi-stage injection operation and determine the time length of the valve closing determination period according the number of injection stages of the multi-stage injection and an engine speed of the internal combustion engine a state determining unit configured to set the valve closing determination period according to 
Regarding Claim , 

further comprising a storage device that stores a determination time map indicating the time length predetermined according to at least the engine speed of the internal combustion engine, wherein the state determining unit is configured to determine the time length with reference to the determination time map based on at least setting of the number of injection stages of the multi-stage injection operation (Satake et al: ¶¶-0044, 0069, 0089).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. and Nishimura as applied above in view of Nakano (US 2019/0195163) hereinafter Nakano.
Regarding Claim , 
 disclose:
wherein the internal combustion engine includes a plurality of cylinders (Satake et al.: ¶¶), and 
 fail to explicitly disclose:
the state determining unit is configured to set the valve closing determination period for each cylinder such that the valve closing determination period for one cylinder does not overlap with a start timing of the fuel injection in another cylinder.
Nakano teaches:
A prior art device using a known technique that is applicable to the device of Satake et al.  Namely the technique of setting the fuel injection period so as not to overlap with the start timing of the fuel injection in another cylinder (¶) to prevent valve closing detection processing from receiving influence of noise caused by execution of energization procession of an injection coil (¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nakano to the device of Satake et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would utilize a state determining unit configured to set the valve closing determination period for each cylinder such that the valve closing determination period for one cylinder does not overlap with a state timing of the fuel injection in another cylinder in Satake et al. to prevent valve closing detection processing from receiving influence of noise caused by execution of energization procession of an injection coil (¶). 
Regarding Claim , 
 disclose:
further comprising a storage device that stores a determination time map indicating the time length predetermined according to at least the engine speed of the .
Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as set forth on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
The instant claims enable opportunities to increase precision of fuel injection control by accounting for difficulties in detection of the valve closing waveform by monotonically increasing the valve closing determination period by setting the time length of the valve closing determination period to be longer in order to increase the amount of data used for the process of detecting the valve closing waveform with respect to engine speed or number of injection stages.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 – Part of ECU (See PgPub: ¶¶) 
 – Acquires inter-terminal voltage of fuel injection valve (See PgPub: ¶¶) 
 – Determines open-close operation state of the fuel injection valve (See PgPub: ¶¶) 
 - volatile and non-volatile semiconductor memories, and stores a software program and/or data necessary for the operation in the processing device (See PgPub: ¶¶) 
Valve closing determination period - a period of a predetermined time length for determining a valve closing operation state of the fuel injection valve 104 after electricity to the fuel injection valve 104 is turned off at the end of each of the individual injection periods in the fuel injection period (See PgPub ¶¶).  
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.A.R./           Examiner, Art Unit 3747          

/JOSEPH J DALLO/           Primary Examiner, Art Unit 3747